NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 31, 2016 *
                              Decided November 2, 2016

                                        Before

                     ILANA DIAMOND ROVNER, Circuit Judge

                     ANN CLAIRE WILLIAMS, Circuit Judge

                     DAVID F. HAMILTON, Circuit Judge

No. 16-2419

RICKY J. KAWCZYNSKI,                           Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Western District of Wisconsin.

      v.                                       No. 15-cv-757-bbc

AMERICAN COLLEGE OF                            Barbara B. Crabb,
CARDIOLOGY, et al.,                            Judge.
    Defendants-Appellees.

                                      ORDER

       Ricky Kawczynski asserts that cardiac patients often submit to treatment without
receiving enough information from physicians to weigh the potential dangers and
benefits. Explaining that he wants to remedy this perceived problem, Kawczynski
brought this action under the diversity statute, 28 U.S.C. § 1332, claiming that the
American College of Cardiology, the American College of Cardiology Foundation, and
the president of the former have promulgated treatment guidelines which fail to require

      *
       We have agreed unanimously to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-2419                                                                            Page 2

that cardiologists give patients clear “risk versus benefit data.” Kawczynski posits that
the defendants’ failure to instruct doctors to provide this information violates Wisconsin
statutes governing defective products, see WIS. STAT. § 895.047, and fraudulent drug
advertising, see id. § 100.182. And, he alleges, the untimely deaths of two relatives who
were undergoing cardiac treatment might have been avoided had they been given better
information, since, Kawczynski says, “both family members likely would have chosen
other treatment options with different outcomes.” The district court dismissed the suit
with prejudice, reasoning that neither of the Wisconsin statutes on which Kawczynski
relies governs the associations or their treatment guidelines. And, the court added,
Kawczynski could not sue on behalf of his deceased family members because he had not
been appointed as the personal representative of either estate.

        On appeal Kawczynski challenges the district court’s conclusions, but we need
not address his contentions because his lawsuit suffers from a more-fundamental flaw:
He lacks standing to challenge the defendants’ treatment guidelines. A plaintiff seeking
to invoke federal jurisdiction must allege the violation of a legally protected interest that
was caused by the defendants, rather than the independent actions of a third party not
before the court, and is likely to be redressed through a legal victory. Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560–61 (1992); Johnson v. U.S. Office of Pers. Mgmt., 783 F.3d 655,
660–61 (7th Cir. 2015). Kawczynski has no legally protected right to dictate what
information the defendants “direct” physicians to provide their patients; that
Kawczynski himself is a cardiac patient does not mean that he has suffered the type of
concrete, imminent injury necessary to establish standing. See Lujan, 504 U.S. at 563–64
(rejecting argument that environmental plaintiffs’ desire to someday visit habitats of
endangered species established concrete injury allowing challenge to development
within those habitats). Nor does it suffice for Kawczynski to speculate that better
information about risks and benefits might have saved his relatives’ lives, since that
assertion is purely conjectural. See Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1148–50
(2013) (explaining that plaintiffs seeking to challenge government surveillance did not
have standing to sue based on theory that “highly attenuated chain of possibilities”
might someday make them targets). And even putting that aside, Kawczynski’s
theory—that the physicians treating his relatives failed to adequately warn them about
treatment risks—hinges on the “independent action of some third party not before the
court” and thus eliminates “a causal connection between the injury and the conduct
complained of.” See Lujan, 504 U.S. at 560; see also Sierra Club v. Franklin Cnty. Power of
Ill., LLC, 546 F.3d 918, 926 (7th Cir. 2008) (concluding that environmental organization
had standing to challenge construction of coal plant since member of organization
actually used land threatened by expected pollution from plant). Accordingly, because
No. 16-2419                                                                        Page 3

Kawczynski lacks standing, the district court lacked subject-matter jurisdiction to reach
the merits of his lawsuit. The judgment is MODIFIED to reflect a dismissal for lack of
jurisdiction and, as modified, is AFFIRMED.